 

Exhibit 10.1

LETTER WAIVER

 

April 14, 2005

 

To Bank of America, N.A. as Agent

and Lender under the Credit

Agreement referred to below

 

Gentlemen:

We refer to the Credit Agreement dated as of January 23, 2004, as amended from
time to time (the "Credit Agreement"), among the undersigned and you. Unless
otherwise defined herein, the terms defined in the Credit Agreement shall be
used herein as therein defined.

We refer to the Fourth Amendment dated as of March 18, 2005 which, in part,
provided for a limited waiver with respect to compliance by us with the
provisions of Section 7.27 of the Credit Agreement for the fiscal quarters
ending December 31, 2004 and March 31, 2005, respectively, solely as it relates
to Section 8.3(a)(ii) of the Credit Agreement. This limited waiver was granted
through April 15, 2005.

We hereby request that you extend the limited waiver granted to us under the
Fourth Amendment for a further period, to end on April 22, 2005.

If you agree to the above waiver extension, please evidence such agreement by
executing and returning at least two counterparts of this waiver to Shearman &
Sterling LLP, 525 Market Street, Suite 1500, San Francisco, 94105, Attention of
Eldyne Perrou. This waiver extension shall become effective as of the date first
above written when counterparts of this waiver extension shall have been
executed by all parties hereto and the following have been received by the Agent
from the Borrowers in form and substance satisfactory to the Agent:

(a)     The Consent executed by Maxxam Group, Inc. in the form attached as
Exhibit A hereto;

(b)     A cash flow projection model for the Borrowers through at least April
22, 2005, which model will reflect available cash during such period in excess
of cash requirements during such period; and

(c)     A draft of a written management turnaround plan with supporting monthly
financial projections for 2005 and 2006, to include key measurements and action
steps to be utilized by management to achieve the financial performance in such
financial projections.

 

 


--------------------------------------------------------------------------------



 

 

This waiver extension is subject to the provisions of Section 11.1 of the Credit
Agreement.

No waiver granted under the terms of this letter shall constitute a waiver of
any rights which you have under the Credit Agreement or otherwise arising from
any other Event of Default, and the undersigned recognize that you hereby
reserve any and all of your rights to take any action or exercise any remedy
available to you at any time and from time to time arising from any other Event
of Default, including without limitation, any remedy referred to in Section 9.2
of the Credit Agreement.

The undersigned hereby acknowledge that the terms of this letter do not
constitute an amendment of the Credit Agreement or the Security Agreement for
any purpose, including but not limited to the provision set forth in Section
15.9 of the Security Agreement.

 


--------------------------------------------------------------------------------



 

 

This waiver may be executed in any number of counterparts and by any combination
of the parties hereto in separate counterparts, each of which counterparts shall
be an original and all of which taken together shall constitute one and the same
waiver.

Very truly yours,

 

THE PACIFIC LUMBER COMPANY

 

 

By

/s/ Gary L. Clark

Name: Gary L. Clark

Title: Vice President of Finance and              Administration

 

BRITT LUMBER CO., INC.

 

 

By

/s/ Gary L. Clark

Name: Gary L. Clark

Title: Vice President of Finance and              Administration

 

 

Agreed as of the date

first above written:

BANK OF AMERICA, N.A.

as Agent and Lender

 

By

/s/ Robert M. Dalton

Name: Robert M. Dalton

Title: Vice President

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

FORM OF CONSENT

 

The undersigned, as Pledgor under that certain Security Agreement dated as of
March 18, 2005 (the "Security Agreement") in favor of the Agent for the Lenders
parties to the Credit Agreement referred to in the foregoing letter waiver
extension (the "Waiver"), hereby consents to the said letter waiver extension
and hereby confirms and agrees that the Security Agreement is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects. The undersigned hereby acknowledges that the Waiver does not
constitute an amendment of the Credit Agreement or the Security Agreement for
any purpose, including but not limited to the provision set forth in Section
15.9 of the Security Agreement.

 

MAXXAM GROUP, INC.

 

By:__/s/ Paul N. Schwartz____________________

Name: Paul N. Schwartz

Title:

Vice President

 

 

 

 

 